HANSEN, BARNETT& MAXWELL, P.C. A Professional Corporation Registered with the Public Company CERTIFIED PUBLIC ACCOUNTANTS Accounting Oversight Board 5 Triad Center, Suite 750 Salt Lake City, UT 84180-1128 Phone: (801) 532-2200 Fax: (801) 532-7944 www.hbmcpas.com A Member of the Forum of Firms CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Volu Sol Reagents, Corporation, As an independent registered public accounting firm, we hereby consent to the use of our report on the financial statements of Volu Sol Reagents, Corp., dated November 26 , 2008 with respect to the balance sheets of Volu Sol Reagents, Corp. as of September 30, 2008 and 2007 , and the related statements of operations, shareholders’ equity (deficit) and cash flows for the years then ended in the Registration Statement of Volu Sol Reagents, Corp., on Form S-1 (File No. 333-153731). We also consent to the use of our name and the reference to us in the Experts section of the Registration Statement. HANSEN, BARNETT & MAXWELL, P.C. Salt Lake City, Utah December
